DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 01/04/2022 have been entered. Claims 1-9, 14-20, 23-25 and 30 remain pending in the application. Claims 1 and 18 have been amended. Applicant’s amendments to the Claims have not overcome each and every specification objection previously set forth in the Non-final Office Action mailed 10/04/2021. Applicant’s amendments to the Claims have overcome every claim objection and 35 U.S.C. 112(a) and (b) rejection previously set forth in the Non-final Office Action.
Specification
The amendment filed 08/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “The first quantity of particulate matter 98, the second quantity of particulate matter 98, and the third quantity of particulate matter 98 are held in suspension by the first barrier member 94 so as to be suspended beneath the uniform surface of the second barrier member 96,” as recited in amended paragraph [0058] of the specification. It is not clear from Fig. 9 that the first barrier member (94) holds the first, second, and third quantities of particulate matter (98) in suspension beneath the second barrier member (96), rather, Fig. 9 appears to show the first, second, and third quantities of particulate matter (98) pressed against the second barrier member (96), rather than being suspended beneath the second barrier member (96).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2006/0010717 A1) in view of Lustik (US 2014/0259754) and Campos et al. (US 2015/0257481).
Regarding Claim 1, Finkelstein teaches a cushioning member for an article of footwear having a midsole (1’), the cushioning member (4’) comprising: a first barrier member (5B) defining a first compartment (see annotated Fig.) and a second compartment (see annotated Fig.) and being formed from a first material; a second barrier member (5A) attached to the first barrier member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member (4’), as disclosed in paragraph [0055]. Fig. 7 shows continuous edge seam (6D) and glue seam attaching the first and second barrier members), the second barrier member (5A) being a continuous sheet of material having a uniform surface (Fig. 7 shows the second barrier member (5A) being continuous and uniform, with the demonstrative cutout depicted only to reveal the particulate matter below, Fig. 8 further shows the cutout is only demonstrative as Fig. 8 is a cross section taken on line III-III, which traverses through the “cutout”, yet second barrier member (5A) is shown as continuous across the width of the cushioning member; paragraph [0043] discloses “top member 5A is selected from a flexible elastic material” wherein as second barrier member is made of a single material, it is obviously uniform in regards to its material) extending a length of the first barrier member (5B) so as the cover the first compartment and the second compartment (Finkelstein does not explicitly state the length of the first barrier member, however as paragraph [0041] discloses “top and bottom flexible or elastic skin members 5 (5A, 5B) joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” the first (5B) and second (5A) barrier members would obviously extend the same length as they have the same outer periphery. Further, Fig. 7 appears to show the first (5B) and second (5A) barrier members extending to the same length and covering the first and second compartment) and define a first interior void (see annotated Fig.), and a second interior void (see annotated Fig.) (Fig. 8 shows second barrier member (5A) covering first barrier member (5B)), the second barrier member being formed from a second material different than the first material (paragraph [0042] “skin members 5, (5A, 5B), may be selected from different materials); a first quantity of particulate matter disposed within the first interior void; and a second quantity of particulate matter disposed within the second interior void (annotated fig. 8 shows a first and second quantity of particulate matter (8) disposed in the first and second interior voids) the first quantity of particulate matter and the second quantity of particulate matter held beneath the uniform surface of the second barrier member (Fig. 8 shows the particulate matter (8) being held below the uniform surface of the second barrier member (5A)).
Finkelstein does not teach wherein the first compartment and the second compartment are arranged in series along a length of the cushioning member, and further wherein the article of footwear has an upper including a substrate that opposes the midsole, and wherein the uniform surface of the second barrier member opposes a bottom surface of the substrate to provide a degree of comfort to a foot of a user by preventing the user from feeling a transition of junction between the midsole and the cushioning member.
Attention is drawn to Lustik, which teaches an analogous article of footwear. Lustik teaches a cushioning member (10) for an article of footwear, the cushioning member comprising: a barrier member (17) defining a first compartment (11) and a second compartment (12) and being formed from a first material (paragraph [0023], “cover, 17, which in this embodiment is a knit material, such as acrylic or nylon”), the first compartment and the second compartment arranged in series along a length of the cushioning member (paragraph [0021], “region 11 has a front portion 14 which, when positioned in a shoe… will underlie the toes… Region 12 has a rear portion 15 that will underlie the ball of the foot,” wherein as one region is underlying the foot and the second is underlying the ball of the foot, the compartments are arranged along a length of the shoe); the barrier member covering the first compartment (11) and the second compartment (12) and define a first interior void  and a second interior void; a first quantity of cushioning matter disposed within the first interior void; and a second quantity of cushioning matter disposed within the second interior void (paragraph [0023], “The chamber defining region 12 contains a lower density foam segment 18, which is more flexible and compressible than the foam segment in region 11. The chamber defining region 11 contains a higher density foam segment 19 that is less compressible,” wherein the chamber defining region 12 is the second interior void and the chamber defining region 11 is the first interior void; Figs. 1 and 2 show the first and second interior voids comprising different pluralities of cushioning material).
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a cushioning member (40) for an article of footwear (10) having an upper (20) and a midsole (40, 50), the upper (20) including a substrate (see annotated Fig.) that opposes the midsole (40, 50) (annotated fig. 3A shows the substrate opposing the midsole (40, 50); paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the cushioning member (40) comprising: a first barrier member (42) defining a first compartment (43c) and a second compartment (43f) and being formed from a first material, a second barrier member (41) attached to the first barrier member (42) (fig. 9a-c shows the first (42) and second (41) barrier members attached to one another, and the first barrier member (42) forming the first (43c) and second (43f) cavities), the second barrier member (41) being a continuous sheet of material having a uniform surface extending a length of the first barrier member (42) so as to cover the first compartment (43c) and the second compartment (43f) (fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface extending the length of the first barrier member (42) and covering the first (43c) and second (43f) compartments) and define a first interior void and a second interior void (fig. 9A show the first (42) and second (41) barrier members defining a first and second interior void in first (43c) and second (43f) compartments), the uniform surface of the second barrier member (41) opposing a bottom surface of the substrate (see annotated Fig.) (annotated fig. 3 shows the second barrier member opposing a bottom surface of the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein to include the teachings of Lustik such that the first compartment and the second compartment arranged in series along a length of the cushioning member so that different regions of the foot can have different cushioning properties to fit their individual needs (paragraph [0021], “regions 11 and 12 advantageously have, in accordance with the invention, different compression characteristics.”), especially as Finkelstein is silent as to how the compartments are arranged in the written disclose, and does not provide any criticality for the arrangement of the compartments as shown in figs. 7 and 8, and further to include the teachings of Campos et al. such that the article of footwear has an upper including a substrate that opposes the midsole, and the uniform surface of the second barrier member opposes a bottom surface of the substrate to provide a degree of comfort to a foot of a user by preventing the user from feeling a transition of junction between the midsole and the cushioning member so that another layer is provided between the cushioning member and the wearer’s foot, to further protect the cushioning member from wear and potential leaking of the particulate matter, especially as Finkelstein suggests an upper and a substrate layer opposing the second barrier member, but does not explicitly disclose the structural relationships of these features (Finkelstein paragraph [0058], “another embodiment of the present invention may include a shoe having… a soft deer skin cover between the supporting members and a user's foot”; Finkelstein paragraph [0060], “support devices may be adaptively shaped and configured to enable a very broad adaption and integration into to the wide variety of conventional shoe shapes,” wherein conventional shoes comprise uppers).
Regarding Claim 2, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Finkelstein does not teach wherein the first material is a polymer.
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a cushioning member (40) for an article of footwear (10) having an upper (20) and a midsole (40, 50), the upper (20) including a substrate (see annotated Fig.) that opposes the midsole (40, 50) (annotated fig. 3A shows the substrate opposing the midsole (40, 50); paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the cushioning member (40) comprising: a first barrier member (42) defining a first compartment (43c) and a second compartment (43f) and being formed from a first material, a second barrier member (41) attached to the first barrier member (42) (fig. 9a-c shows the first (42) and second (41) barrier members attached to one another, and the first barrier member (42) forming the first (43c) and second (43f) cavities), the second barrier member (41) being a continuous sheet of material having a uniform surface extending a length of the first barrier member (42) so as to cover the first compartment (43c) and the second compartment (43f) (fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface extending the length of the first barrier member (42) and covering the first (43c) and second (43f) compartments) and define a first interior void and a second interior void (fig. 9A show the first (42) and second (41) barrier members defining a first and second interior void in first (43c) and second (43f) compartments), the uniform surface of the second barrier member (41) opposing a bottom surface of the substrate (see annotated Fig.) (annotated fig. 3 shows the second barrier member opposing a bottom surface of the substrate). Campos further teaches the material of the first layer (42) is a polymer (paragraph [0061], “Forefoot component 40 is depicted separate from footwear 10 in FIGS. 4-8 and is formed from a polymer material that defines a first or upper surface 41 and an opposite second or lower surface 42”). 
As such, since the use of polymers is known in the art for this intended use and would only produce the typical results of a first material for a cushioning member for forming compartments capable of containing matter (paragraph [0062], “chambers 43a-43f are areas of forefoot component 40 where the polymer layers forming surfaces 41 and 42 are separated or spaced from each other to form voids for enclosing the fluid within forefoot component 40”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein such that the first material making up the first barrier member is a polymer. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07). 
Regarding Claim 3, Finkelstein teaches all of the limitations of the cushioning member of Claim 2, as discussed in the rejections above.
Finkelstein does not teach wherein the first material is thermoplastic polyurethane (TPU).
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a cushioning member (40) for an article of footwear (10) having an upper (20) and a midsole (40, 50), the upper (20) including a substrate (see annotated Fig.) that opposes the midsole (40, 50) (annotated fig. 3A shows the substrate opposing the midsole (40, 50); paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the cushioning member (40) comprising: a first barrier member (42) defining a first compartment (43c) and a second compartment (43f) and being formed from a first material, a second barrier member (41) attached to the first barrier member (42) (fig. 9a-c shows the first (42) and second (41) barrier members attached to one another, and the first barrier member (42) forming the first (43c) and second (43f) cavities), the second barrier member (41) being a continuous sheet of material having a uniform surface extending a length of the first barrier member (42) so as to cover the first compartment (43c) and the second compartment (43f) (fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface extending the length of the first barrier member (42) and covering the first (43c) and second (43f) compartments) and define a first interior void and a second interior void (fig. 9A show the first (42) and second (41) barrier members defining a first and second interior void in first (43c) and second (43f) compartments), the uniform surface of the second barrier member (41) opposing a bottom surface of the substrate (see annotated Fig.) (annotated fig. 3 shows the second barrier member opposing a bottom surface of the substrate). Campos further teaches the material of the first layer (42) is a polymer (paragraph [0061], “Forefoot component 40 is depicted separate from footwear 10 in FIGS. 4-8 and is formed from a polymer material that defines a first or upper surface 41 and an opposite second or lower surface 42”). Campos further teaches that the material of the first layer (42) is a thermoplastic polyurethane (paragraph [0075], “Suitable materials for forefoot component 40 include a variety of thermoset and thermoplastic polymer materials… Given these considerations, examples of polymer materials that may be utilized for forefoot component 40 include any of the following: polyurethane, urethane, polyester…,” wherein forefoot component 40 includes first barrier member (42)). 
As such, since the use of thermoplastic polyurethane is known in the art for this intended use and would only produce the typical results of a first material for a cushioning member for forming compartments capable of containing matter (paragraph [0075], “An advantage of thermoplastic polymer materials is that they may be molded (e.g., thermoformed) to impart the shapes of chambers 43a-43f and flange 44”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein such that the first material making up the first barrier member is thermoplastic polyurethane. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of  prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 5, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. 
Finkelstein does not teach specifically wherein one of the first material and the second material is permeable and the other of the first material and the second material is impermeable.
However, Finkelstein does teach that the first material and the second material can be different porous and non-porous materials (paragraph [0042], “Skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous”). The non-porous materials obviously would have no pores, and therefore be impermeable to matter passing through. The porous material would obviously have pores that allow matter to pass through, making the material permeable. Therefore, as the first and second materials can be different, one of the first and second materials could have obviously been impermeable while the other of the first and second materials is permeable. 
Regarding Claim 6, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. 
Finkelstein does not teach specifically wherein the first material is impermeable and the second material is permeable.
However, Finkelstein does teach that the first material and the second material can be different porous and non-porous materials (paragraph [0042], “Skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous”). The non-porous materials obviously would have no pores, and therefore be impermeable to matter passing through. The porous material would obviously have pores that allow matter to pass through, making the material permeable. Therefore, as the first and second materials can be different, the first material could have obviously been impermeable while the second material is permeable. 
Regarding Claim 7, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. 
Finkelstein does not teach specifically wherein the first quantity of particulate matter and the second quantity of particulate matter are approximately the same.
However, Finkelstein does teach that it is useful to maintain a common neutral position for particulate matter such that an unbalanced distribution of the particulate matter is avoided (paragraph [0049], “A general central region 7B on top member 5A of flexible member 5 aids in the useful separation of the force particles into two partial halves to minimize non-essential central pooling... [it] is useful in maintaining a common neutral position for particles 8 between user strides and preventing an unbalanced distribution of particles 8”). Finkelstein further teaches that one of ordinary skill in the art would normally tailor the particulate matter to meet a particular need (paragraph [0047], “Those of skill in the art of particle science, particle packing, rheology, and flow dynamics will understand that by selecting various particle shapes, surface textures, particle materials (rigid, flexible, elastic, etc.), or a selection of the same with or without lubricant, that the responsiveness and support of the supporting member may be tailored to a particular need (sport, therapy, walking)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein such that the first quantity of particulate matter and the second quantity of particulate matter are approximately the same to meet the support needs of a wearer who requires a level surface, for example. 
Regarding Claim 8, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. 
Finkelstein does not teach specifically wherein the first quantity of particulate matter and the second quantity of particulate matter are different.
However, Finkelstein does teach that different particulate matter fill percentages may be required depending on placement of cushioning member relative to the wear’s foot (paragraph [0060], “those of skill in the art will recognize, that front and rear support members 4,4, may have a different fill percentage than support member 20A, enabling support member 20A to provide arch support”). Finkelstein further teaches that one of ordinary skill in the art would normally tailor the particulate matter to meet a particular need (paragraph [0047], “Those of skill in the art of particle science, particle packing, rheology, and flow dynamics will understand that by selecting various particle shapes, surface textures, particle materials (rigid, flexible, elastic, etc.), or a selection of the same with or without lubricant, that the responsiveness and support of the supporting member may be tailored to a particular need (sport, therapy, walking)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein such that the first quantity of particulate matter and the second quantity of particulate matter are different to meet the support needs of a wearer who has excessive pronation when walking, for example.
Regarding Claim 14, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. Finkelstein further teaches wherein an adhesive surrounds the first compartment and the second compartment so as to form a web bounding the first compartment and the second compartment, a portion of the web extending transverse to the length of the cushioning member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member 4’, as disclosed in paragraph [0055], wherein the glue flange forms a web bounding the first and second compartments; Fig. 7 shows continuous edge seam (6D) and glue seam forming a web and bounding the first and second compartments, as well as a portion of the web extending transverse to the length of the cushioning member).
Regarding Claim 16, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. Finkelstein further teaches wherein the first compartment (see annotated Fig.) and the second compartment (see annotated Fig.) taper in a direction away from the second barrier member (5A) (annotated fig. shows the first and second compartments tapering away from the second barrier member (5A)).
Regarding Claim 17, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. Finkelstein further teaches an article of footwear incorporating the cushioning member of Claim 1 (Fig. 7 shows the cushioning ember (4’) incorporated into an article of footwear; paragraph [0055] discloses “this design is suited to a wide variety of designs, but is particularly useful in women’s heeled shoes”).

    PNG
    media_image1.png
    474
    644
    media_image1.png
    Greyscale

Claim(s) 18-20, 23-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2006/0010717 A1) in view of Campos et al. (US 2015/0257481).
Regarding Claim 18, Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1’) defining a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); and a cushioning member (4’) including a first barrier member having a first compartment (see annotated Fig.) and a second compartment, the first compartment received by the first cavity and containing a first quantity of particulate matter (8) and the second compartment (see annotated Fig.) received by the second cavity and containing a second quantity of particulate matter (annotated figure shows the first and second compartments containing first and second pluralities of particulate matter (8)), the cushioning member further including a second barrier member (5A) (i) formed as a continuous sheet of material having a uniform surface (Fig. 7 shows the second barrier member (5A) being continuous and uniform, with the demonstrative cutout depicted only to reveal the particulate matter below, Fig. 8 further shows the cutout is only demonstrative as Fig. 8 is a cross section taken on line III-III, which traverses through the “cutout”, yet second barrier member (5A) is shown as continuous across the width of the cushioning member; paragraph [0043] discloses “top member 5A is selected from a flexible elastic material” wherein as second barrier member is made of a single material, it is obviously uniform in regards to its material) (ii) being laid over the first barrier member so as to be positioned above the midsole (1’) (5B) (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” wherein if they are joined together, the second barrier member (5A) is obviously laid over the first barrier member (5B); Fig. 8 shows the second barrier member (5A) laid over the first barrier member (5B) and positioned above the midsole (1’)), and (iii) cooperating with the first barrier member to contain the first quantity of particulate matter within the first compartment and the second quantity of particulate matter within the second compartment (Figs. 7 and 8 show continuous edge seam 6D (as discussed above) and central seam 7A containing the first and second pluralities of particulate matter in their respective compartments) the first quantity of particulate matter and the second quantity of particulate matter being held beneath the uniform surface of the second barrier member (Fig. 8 shows the particulate matter (8) being held below the uniform surface of the second barrier member (5A)).
Finkelstein does not teach the article of footwear including an upper having a substrate, the midsole opposing the substrate, and the second barrier member opposing the substrate so as to be positioned between the midsole and the substrate.
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a sole structure (30) for an article of footwear (10) including an upper (20) having a substrate (see annotated Fig.) (paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the sole structure comprising: a midsole (40, 50) opposing the substrate (see annotated Fig.) (annotated fig. 3A shows the substrate opposing the midsole (40, 50)) and a cushioning member (40) including a first barrier member (42) having a first compartment (43c) and a second compartment (43f), the cushioning member further including a second barrier member (41) formed as a continuous sheet of material having a uniform surface being laid over the first barrier member (42) and opposing the substrate so as to be positioned below the substrate (annotated fig. 3A shows the second barrier member (41) opposing and positioned below the substrate; fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface being laid over the first barrier member (42)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein to include the teachings of Campos et al. such that the article of footwear includes an upper having a substrate, the midsole opposes the substrate, and the second barrier member opposes the substrate so as to be positioned between the midsole and the substrate so that another layer is provided between the cushioning member and the wearer’s foot, to further protect the cushioning member from wear and potential leaking of the particulate matter, especially as Finkelstein suggests an upper and a substrate layer opposing the second barrier member, but does not explicitly disclose the structural relationships of these features (Finkelstein paragraph [0058], “another embodiment of the present invention may include a shoe having… a soft deer skin cover between the supporting members and a user's foot”; Finkelstein paragraph [0060], “support devices may be adaptively shaped and configured to enable a very broad adaption and integration into to the wide variety of conventional shoe shapes,” wherein conventional shoes comprise uppers)
Regarding Claim 19, Finkelstein teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Finkelstein further teaches wherein the first barrier member (5B) opposes and is in contact with the midsole (1’) within the first cavity and the second cavity (annotated Fig. 8 shows the first barrier member (5B) opposing and in contact with the midsole (1’) within the first and second cavities). 
Regarding Claim 20, Finkelstein teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Finkelstein further teaches wherein the sole structure is further comprising an adhesive disposed between the first barrier member (5B) and the second barrier member (5A), the adhesive surrounding the first compartment and the second compartment so as to form a web bounding the first compartment and the second compartment, a portion of the web extending transverse to the length of the cushioning member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member 4’, as disclosed in paragraph [0055], wherein the glue flange forms a web bounding the first and second compartments; Fig. 7 shows continuous edge seam (6D) and glue seam forming a web and bounding the first and second compartments, as well as a portion of the web extending transverse to the length of the cushioning member).
Regarding Claim 23, Finkelstein teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Finkelstein further teaches wherein the first compartment (see annotated Fig.) and the second compartment (see annotated Fig.) taper in a direction away from the second barrier member (5A) (annotated fig. shows the first and second compartments tapering away from the second barrier member (5A)).
Regarding Claim 24, Finkelstein teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Finkelstein further teaches wherein the second barrier member (5A) covers the first compartment (see annotated Fig.) to define a first interior void (see annotated Fig.) and covers the second compartment (see annotated Fig.) to define a second interior void (see annotated Fig.) , the first quantity of particulate matter being disposed within the first interior void and the second quantity of particulate matter being disposed within the second interior void (Fig. 8 and annotated figure show a first and second quantity of particulate matter (8) disposed in the first and second interior voids).
Regarding Claim 25, Finkelstein teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Finkelstein further teaches wherein the first barrier member (5B) is formed from a first material and the second barrier member (5A) is formed from a second material different than the first material (paragraph [0042] “skin members 5,(5A, 5B), may be selected from different materials).
Regarding Claim 30, Finkelstein teaches all of the limitations of the sole structures of Claim 25, as discussed in the rejections above.
Finkelstein does not teach wherein the first material is impermeable and the second material is permeable.
However, Finkelstein does teach that the first material and the second material can be different porous and non-porous materials (paragraph [0042], “Skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous”). The non-porous materials obviously would have no pores, and therefore be impermeable to matter passing through. The porous material would obviously have pores that allow matter to pass through, making the material permeable. Therefore, as the first and second materials can be different, the first material could have obviously been impermeable while the second material is permeable. 

    PNG
    media_image2.png
    358
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    354
    706
    media_image3.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2006/0010717) in view of Lustik (US 2014/0259754) and Campos et al. (US 2015/0257481) as applied to claim 1 above, and further in view of Issler (US 2007/0051018).
Regarding Claim 4, Finkelstein teaches all limitations of the cushioning member of Claim 1, as discussed in the rejection above. 
Finkelstein does not teach wherein the second material is spandex.
Attention is drawn to Issler which teaches an article of footwear with a cushioning member. Issler teaches that spandex is suitable for forming a cushioning member (paragraph [0051], “hence, a stretchable material such as cloth or spandex may be utilized to contain a gel”). 
As such, since the use spandex is known in the art for this intended use and would only produce the typical results of a second material for a cushioning member having flexibility (paragraph [0052], “second chamber 62 may not necessitate a material that is particularly leak resistant if flexibility is more desire. Hence, a stretchable material such as cloth or spandex may be utilized”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein such that the second material making up the second barrier member is spandex, especially as Finkelstein teaches that the second material for the second barrier member is flexible and elastic (Finkelstein paragraph [0043], “top member 5A is selected from a flexible elastic material”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of  prima facie obviousness is appropriate (see MPEP § 2144.07). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2006/0010717) in view of Lustik (US 2014/0259754) and Campos et al. (US 2015/0257481) as applied to claim 1 above, and further in view of Litchfield et al. (US 2010/0251565).
Regarding Claim 9, Finkelstein teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Finkelstein does not teach wherein at least one of the first quantity of particulate matter and the second quantity of particulate matter includes foam beads.
Attention is drawn to Litchfield et al. which teaches an article of footwear with a cushioning member. Litchfield teaches a cushioning member for an article of footwear, the cushioning member (200) comprising: a first barrier member  (250) defining a first compartment and a second compartment; a second barrier member (240) attached to the first barrier member, covering the first compartment to define a first interior void, and covering the second compartment to define a second interior void (paragraph [0080], “Together, the top and bottom surfaces generally define at least one heel chamber 255, at least one forefoot chamber 275, and a passageway 260”); a first quantity of particulate matter disposed within the first interior void; and a second quantity of particulate matter disposed within the second interior void (paragraph [0080], “In some instances, an aperture is used to fill the resilient insert with a fluid (e.g., a liquid or a gas such as ambient or pressurized air at a pressure greater than ambient air); a gel; a paste, particles…”). Litchfield et al. further teaches wherein at least one of the first quantity of particulate matter and the second quantity of particulate matter includes foam beads (paragraph [0080], “In some instances, an aperture is used to fill the resilient insert with… particles (e.g., polymer particles, foam particles, cellulose particles, rock or mineral particles, rubber particles, and the like)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein to include the teachings of Litchfield et al. such that the particulate matter includes foam beads to provide continuous cushioning (paragraph [0082], “resilient insert 200 provides continuous cushioning to the wearer’s foot”), especially as Finkelstein teaches that the particulate matter can be small in size, generally firm, and spherical (paragraph [0044], “Particles 8 should be understood as small sized 1/8 inch or so generally firm or solid inelastic members and may be spherical, generally ovoid, ellipsoidal, pear-shaped or generally any relatively smoothly surfaced geometry bounding a volume”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2006/0010717) in view of Lustik (US 2014/0259754) and Campos et al. (US 2015/0257481) as applied to claim 14 above, and further in view of Avent et al. (US 2010/0154252).
Regarding Claim 15, Finkelstein teaches all of the limitations of the cushioning member of Claim 14, as discussed in the rejections above.
Finkelstein does not teach wherein the adhesive is a hot melt adhesive.
Attention is drawn to Avent et al. which teaches an article of footwear with a cushioning member. Avent et al. teaches a cushioning member comprising a first barrier member (5) and a second barrier member (3). Avent et al. further teaches wherein an adhesive surrounds the first and second barrier members (paragraph [0093], “the upper cushioning layer 3, the rigid shell layer 4, and the lower cushioning layer 5 may be adhered together by an adhesive”), and wherein the adhesive is a hot melt adhesive (paragraph [0093], “In alternative acceptable embodiments, adhesion of the layers can be accomplished by pressure sensitive adhesives, solvent based adhesives, hot melt adhesives”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein to include the teachings of Avent et al. such that the adhesive surrounding the first and second compartments is a hot melt adhesive to maintain adhesion of the cushioning members during use of the shoe (paragraph [0093], “Any appropriate adhesive or tape, which adheres the materials of the different layers together and maintains adhesion under conditions of use of the insole, such as walking, running, jumping, or any other activity, may be used”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 14-20, 23-25 and 30 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 and 35 U.S.C. 102 rejections of independent Claims 1 and 18, Applicant submits that Finkelstein and Lustik do not teach a second barrier member having a uniform surface and further do not teach the second barrier member opposing a lower surface of a substrate of an upper. Examiner agrees that Finkelstein and Lustik do not teach explicitly teach a substrate of an upper being positioned so as to oppose the second barrier member. However, upon further consideration, a new ground(s) of rejection is made in view of Campos et al. (as set forth above). Examiner disagrees that Finkelstein does not teach a second barrier member having a uniform surface. Examiner submits that “uniform” and “bulbous” are not opposites of one another, as it appears to be suggested in the remarks (see page 9). Examiner notes that “uniform” is very broad and merely means “always the same, as in character or degree; unvarying” (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com). As such, there are many ways the second barrier member can be uniform or unvarying, for example as the second barrier member is made of a single material, it is uniform in its material composition. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. As it does not appear that uniform has been given a special definition to mean “flat” or “nearly flat” as Applicant is appearing to suggest, “uniform” is reasonably interpreted in this case. For words to not be interpreted under their ordinary and customary meaning, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope (see MPEP 2111.01). With regards to Lustik, Examiner notes that the previous Office action did not refer to a second barrier member of Lustik, and therefore did not rely on Lustik for the teaching of a uniformity of the second barrier member. For at least these reasons, Examiner submits that Finkelstein teaches all of the limitations of the second barrier member as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magidson (US 3724106) teaches an article of footwear comprising a cushioning member, the cushioning member comprising a plurality of cavities arranged in series, the cavities covered by a uniform barrier layer opposing a substrate layer. Holt et al. (US 2013/0247422) teaches an article of footwear comprising a plurality of compartments arranged in series and filled with particulate matter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                  
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732